Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 5-8), and species of election of (i) polypeptides and (ii) TSAPN13, in the reply filed on 01/11/2021 is acknowledged. Claims 6 and 8 are withdrawn because they are directed to non-elected invention. 
Claims 1-8, 10-16, and 18-22 are pending in the application.
Claims 1-4, 6, 8, 10-16, and 18-22 are withdrawn and they are directed to non-elected invention.
Claims 5 and 7 are under the examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 5 and 7are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significantly more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 5 is analyzed. The claim recites a method for detecting cellular senescence. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 5 recites detecting cellular senescence with the use of a biomarker for cellular senescence (i.e. TSPAN13 polypeptide or its encoding mRNA, or a variant or fragment thereof). This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. Therefore, claim is directed to at least once exception which may be termed a law of nature (Step 2A Prong 1: Yes).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite any additional element that integrates the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  (Step 2A Prong 2: No) 
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 

Claims 5 and 7 are not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites “a method for detecting cellular senescence, wherein said method comprises the use of TSPAN13 polypeptide or its encoding mRNA, or a variant 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Vasserot (Vasserot et al. WO 2014/089124 Al, publication date of 12 June 2014, cited in IDS).
With regard to claim 5, Vasserot teaches a method for determining the presence of senescent cells from a subject (p 2 para 2). Vasserot further teaches analyzing a senescent cell-associated antigen that is encoded by a nucleic acid sequence selected from a number of genes (e.g. TSPAN13) (p 3 lower, see p 175 Table 2). Vasserot teaches performing detection of senescent cell associated biomarkers including 
With regard to claim 7, Vasserot teaches determining the presence of a senescent cells in the sample (e.g. biological sample) via an increased level of gene, relative to the expression level of appropriate control samples  in the assay (p 53 para 1-2, from p 55 para 2 to p 56 para 1, p 20 para 2-3). Vasserot further teaches that senescent cell-associated antigens may be present on the cell surface of a cell exclusively or at a greater level on senescent cells compared with non-senescent cells (p 20 para 2). Vasserot also teaches methods of treating disease and disorders via senescent cells (p. 82) including Alzheimer's disease (p. 84), and atherosclerosis and other cardiovascular diseases (p. 89). 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        




/JEHANNE S SITTON/Primary Examiner, Art Unit 1634